SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULED 13d-2(a) UNDER THE SECURITIES ACT OF 1934 (Amendment No. 11)* OPTIBASE LTD. (Name of Issuer) Ordinary Shares Nominal value NIS 0.13 per share M7524R108 (Title of class of securities) (CUSIP number) Tom S. Wyler c/o Optibase Ltd., 7 Shenkar Street, Herzliya, Israel Telephone: (972) 9–9709288 (Name, address and telephone number of person authorized to receive notices and communications) June 30, 2011 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13(d)-1(e), 13d-1(f) or 13d-1(g), check the following box o. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all Exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 5 Pages) CUSIP No. M7524R108 1
